DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered. 

Response to Arguments
Applicant’s arguments regarding the claims as amended are persuasive.  The amended language distinguishes over the references of record.  Examiner notes that while no double patenting rejections are called for, the instant claims are very similar to those with notices of allowance provided by applicant on the IDS dated 6/21/2022 and 9/2/2022 as far as distinguishing over the art.
In view of the above, the 35 USC 103 rejections are withdrawn.
Subsequent to consulting with Supervisory Patent Examiner Boris Gorney and Review Quality Assurance Specialist Ryan Stiglic, further consideration has determined that a 35 USC 101 rejection is merited for the claims due to the claims reciting a judicial exception without significantly more or integrating a practical application.  See the section below for details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. Claim 1 recites:
A computer-implemented method for designing a robot that performs one or more behaviors, the method comprising: (a method falls within the statutory categories of invention, but the computer-implementation amounts merely to use of generic computer components as tools to carry out the claimed steps)
generating a plurality of design samples, (a person can mentally imagine such features by evaluating their experience)
wherein a first design sample included in the plurality of design samples includes a first set of design parameter values associated with a first robot model; (a person can observe information and then evaluate it to imagine or sketch such a sample on paper)
generating a plurality of behavioral metrics based on the plurality of design samples, (a person can make a judgement based on their observations of the previously envisioned data and sketch such metrics on paper)
wherein a first behavioral metric associated with the first design sample indicates a first expression level with which the first robot model performs a first behavior when configured according to the first set of design parameter values; (a person can record such information on paper based on their observations and evaluations)
generating a first mapping, based on the plurality of design samples and the plurality of behavioral metrics, (a person can generate a mapping by evaluating the previously sketched data and associating it mentally or drawing lines on paper)
that indicates a second expression level with which the first robot model performs the first behavior when configured according to a second set of design parameter values; (a person can observe such features and then evaluate them mathematically with aid of pencil and paper to make a judgement on “expression level”, and record that on paper numerically or as a sketch)
generating a second mapping associated with a second behavior based on the plurality of design samples and the plurality of behavioral metrics; and (as above, a person can do this mentally)
generating, based on a selection of either the first behavior or the second behavior, a third set of design parameter values based on the first mapping or the second mapping, (a person can mentally select behavior by making a judgement call, and then generate the third set of parameter values by observing previous results and evaluating mathematical algorithms on paper)
wherein the first robot model performs the first or second behavior when configured according to the third set of design parameter values. (this amounts to intended use, and performing the behavior is not actually claimed. A person can write such values on paper that if programmed into a model would cause it to perform such steps.  Further, a robot model can be sketched on paper with equations that can be satisfied by sketched numerical results that a person can evaluate.  Only a robot model is recited that is intended to perform behavior, not a physical robot that actually does perform any behavior.  The robot model here is merely generally linking the use of a judicial exception to a particular technological environment or field of use – robot control.  This does not integrate the judicial exception into a practical application).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using generic computer implementation to perform the claimed steps. The computer implementation in the claimed steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of generating information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claims 11 and 20 are substantially similar to claim 1, and the above rationale is equally applicable to these claims.
Dependent claims 2-10 and 12-19 recite only further details that fall within the scope of mental processes, and remain ineligible for the reasons set forth above regarding the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147